79 N.Y.2d 803 (1991)
The People of the State of New York, Respondent,
v.
Raymond Williams, Appellant.
Court of Appeals of the State of New York.
Decided December 19, 1991.
William A. Loeb and Philip L. Weinstein for appellant.
Robert M. Morgenthau, District Attorney (Alexei Schacht of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed for the reasons stated in the memorandum of the Appellate Division (172 AD2d 448).